

Exhibit 10.2
 
 
LSB FINANCIAL CORP.
RECOGNITION AND RETENTION PLAN
 
1. Plan Purpose.  The purpose of the Plan is to promote the long-term interests
of the Corporation and its stockholders by providing a means for attracting and
retaining directors and officers of the Corporation and its Affiliates.
 
2. Definitions.  The following definitions are applicable to the Plan:
 
“Award” - means the grant by the Committee of Restricted Stock, as provided in
the Plan.
 
“Affiliate” - means any “parent corporation” or “subsidiary corporation” of the
Corporation, as such terms are defined in Section 424(e) and (f), respectively,
of the Code.
 
“Bank” - means Lafayette Savings Bank, FSB, a capital stock savings bank or any
successor entity.
 
“Code” - means the Internal Revenue Code of 1986, as amended.
 
“Committee” - means the Committee referred to in Section 7 hereof.
 
“Continuous Service” - means the absence of any interruption or termination of
service as a director, director emeritus, officer or employee of the Corporation
or any Affiliate. Service shall not be considered interrupted in the case of
sick leave, military leave or any other leave of absence approved by the
Corporation or any Affiliate or in the case of transfers between payroll
locations of the Corporation or between the Corporation, its subsidiaries or its
successor.
 
“Corporation” - means LSB Financial Corp., an Indiana corporation.
 
“ERISA” - means the Employee Retirement Income Security Act of 1974, as amended.
 
“Non-Employee Director” - means a director who a) is not currently an officer or
employee of the Corporation; b) is not a former employee of the Corporation who
receives compensation for prior services (other than from a tax-qualified
retirement plan); c) has not been an officer of the Corporation; d) does not
receive remuneration from the Corporation in any capacity other than as a
director, except "De Minimis Remuneration" as defined in the rules promulgated
pursuant to Section 162(m) of the Code; and e) does not possess an interest in
any other transactions or is not engaged in a business relationship for which
disclosure would be required under Item 404(a) or (b) of Regulation S-K.
 
“Participant” - means any director, director emeritus, officer or employee of
the Corporation or any Affiliate who is selected by the Committee to receive an
Award.
 
“Plan” - means the Recognition and Retention Plan of the Corporation.
 
“Restricted Period” - means the period of time selected by the Committee for the
purpose of determining when restrictions are in effect under Section 3 hereof
with respect to Restricted Stock awarded under the Plan.
 


--------------------------------------------------------------------------------



“Restricted Stock” - means Shares which have been contingently awarded to a
Participant by the Committee subject to the restrictions referred to in Section
3 hereof, so long as such restrictions are in effect.
 
‘“Shares” - means the common stock, par value $0.01 per share, of the
Corporation.
 
3. Terms and Conditions of Restricted Stock.  The Committee shall have full and
complete authority, subject to the limitations of the Plan, to grant awards of
Restricted Stock and, in addition to the terms and conditions contained in
paragraphs (a) through (f) of this Section 3, to provide such other terms and
conditions (which need not be identical among Participants) in respect of such
Awards, and the vesting thereof, as the Committee shall determine.
 
(a) At the time of an award of Restricted Stock, the Committee shall establish
for each Participant a Restricted Period, during which or at the expiration of
which, as the Committee shall determine and provide in the agreement referred to
in paragraph (d) of this Section 3, the Shares awarded as Restricted Stock shall
vest, and subject to any such other terms and conditions as the Committee shall
provide, shares of Restricted Stock may not be sold, assigned, transferred,
pledged, voted or otherwise encumbered by the Participant, except as hereinafter
provided, during the Restricted Period. Except for such restrictions, and
subject to paragraphs (c) and (e) of this Section 3 and Section 4 hereof, the
Participant as owner of such shares shall have all the rights of a stockholder.
 
No director who is not an employee of the Corporation shall be granted Awards
with respect to more than 5% of the total shares subject to the Plan. All
non-employee directors of the Corporation, in the aggregate, may not be granted
Awards with respect to more than 30% of the total shares subject to the Plan and
no individual shall be granted Awards with respect to more than 25% of the total
shares subject to the Plan. No Awards shall begin vesting earlier than one year
from the date the Plan is approved by stockholders of the Corporation and shall
not vest at a rate in excess of 20% per year, beginning from the date of grant.
In the event Office of Thrift Supervision Regulations are amended (the “Amended
Regulations”) to permit shorter vesting periods, any Award made pursuant to this
Plan, which Award is subject to the requirements of such Amended Regulations,
may vest, at the sole discretion of the Committee, in accordance with such
Amended Regulations.
 
Subject to compliance with the Office of Thrift Supervision Regulations, the
Committee shall have the authority, in its discretion, to accelerate the time at
which any or all of the restrictions shall lapse with respect thereto, or to
remove any or all of such restrictions, whenever it may determine that such
action is appropriate by reason of changes in applicable tax or other laws or
other changes in circumstances occurring after the commencement of such
Restricted Period.
 
(b) Except as provided in Section 5 hereof, if a Participant ceases to maintain
Continuous Service for any reason (other than death or disability), all Shares
of Restricted Stock theretofore awarded to such Participant and which at the
time of such termination of Continuous Service are subject to the restrictions
imposed by paragraph (a) of this Section 3 shall upon such termination of
Continuous Service be forfeited and returned to the Corporation. If a
Participant ceases to maintain Continuous Service by reason of death or
disability, Restricted Stock then still subject to restrictions imposed by
paragraph (a) of this Section 3 will be free of those restrictions.
 

2

--------------------------------------------------------------------------------




(c) Each certificate in respect of Shares of Restricted Stock awarded under the
Plan shall be registered in the name of the Participant and deposited by the
Participant, together with a stock power endorsed in blank, with the Corporation
and shall bear the following (or a similar) legend:
 
The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Recognition and Retention Plan of LSB Financial Corp. Copies of such Plan
are on file in the office of the Secretary of LSB Financial Corp., 101 Main
Street, Lafayette, Indiana 47901.
 
(d) At the time of any Award, the Participant shall enter into an agreement with
the Corporation in a form specified by the Committee, agreeing to the terms and
conditions of the Award and such other matters as the Committee, in its sole
discretion, shall determine (the “Restricted Stock Agreement”).
 
(e) At the time of an award of shares of Restricted Stock, the Committee shall
determine that the payment to the Participant of dividends declared or paid on
such shares by the Corporation shall be deferred until the lapsing of the
restrictions imposed under paragraph (a) of this Section 3, and shall be held by
the Corporation for the account of the Participant until such time. There shall
be credited at the end of each year (or portion thereof) interest on the amount
of the account at the beginning of the year at a rate per annum as the
Committee, in its discretion, may determine. Payment of deferred dividends,
together with interest accrued thereon, shall be made upon the earlier to occur
of the lapsing of the restrictions imposed under paragraph (a) of this Section 3
or upon death or disability of the Participant.
 
(f) At the expiration of the restrictions imposed by paragraph (a) of this
Section 3, the Corporation shall redeliver to the Participant (or where the
relevant provision of paragraph (b) of this Section 3 applies in the case of a
deceased Participant, to his legal representative, beneficiary or heir) the
certificate(s) and stock power deposited with it pursuant to paragraph (c) of
this Section 3 and the Shares represented by such certificate(s) shall be free
of the restrictions referred to in paragraph (a) of this Section 3.
 
4. Adjustments Upon Changes in Capitalization.  In the event of any change in
the outstanding Shares subsequent to the effective date of the Plan by reason of
any reorganization, recapitalization, stock split, stock dividend, combination
or exchange of shares, merger, consolidation or any change in the corporate
structure or Shares of the Corporation, the maximum aggregate number and class
of shares as to which Awards may be granted under the Plan and the number and
class of shares with respect to which Awards theretofore have been granted under
the Plan shall be appropriately adjusted by the Committee, whose determination
shall be conclusive. Any shares of stock or other securities received, as a
result of any of the foregoing, by a Participant with respect to Restricted
Stock shall be subject to the same restrictions and the certificate(s) or other
instruments representing or evidencing such shares or securities shall be
legended and deposited with the Corporation in the manner provided in Section 3
hereof.
 
5. Effect of Change in Control.  Each of the events specified in the following
clauses (i) through (iii) of this Section 5 shall be deemed a “change of
control” : (i) any third person, including a “group” as defined in Section
13(d)(3) of the Securities Exchange Act of 1934, shall
 

3

--------------------------------------------------------------------------------



become the beneficial owner of shares of the Corporation with respect to which
25% or more of the total number of votes which may be cast for the election of
the Board of Directors of the Corporation, (ii) as a result of, or in connection
with, any cash tender offer, merger or other business combination, sale of
assets or contested election, or combination of the foregoing, the persons who
were directors of the Corporation shall cease to constitute a majority of the
Board of Directors of the Corporation, or (iii) the stockholders of the
Corporation shall approve an agreement providing either for a transaction in
which the Corporation will cease to be an independent publicly owned entity or
for a sale or other disposition of all or substantially all the assets of the
Corporation. If the Continuous Service of any Participant of the Corporation is
involuntarily terminated for whatever reason, except for cause, at any time
within eighteen months after a change in control, unless the Committee shall
have otherwise provided, any Restricted Period with respect to Restricted Stock
theretofore awarded to such Participant shall lapse upon such termination and
all Shares awarded as Restricted Stock shall become fully vested in the
Participant to whom such Shares were awarded.
 
6. Assignments and Transfers.  No Award nor any right or interest of a
Participant under the Plan in any instrument evidencing any Award under the Plan
may be assigned, encumbered or transferred except, in the event of the death of
a Participant, by will or the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined in the Code or Title I of ERISA or
the rules thereunder.
 
7. Administration.  The Plan shall be administered by a Committee consisting of
two or more members, each of whom shall be a Non-Employee Director. The members
of the Committee shall be appointed by the Board of Directors of the
Corporation. Except as limited by the express provisions of the Plan, the
Committee shall have sole and complete authority and discretion, subject to
Office of Thrift Supervision Regulations, to (i) select Participants and grant
Awards; (ii) determine the number of shares to be subject to types of Awards
generally, as well as to individual Awards granted under the Plan; (iii)
determine the terms and conditions upon which Awards shall be granted under the
Plan; (iv) prescribe the form and terms of instruments evidencing such grants;
and (v) establish from time to time regulations for the administration of the
Plan, interpret the Plan, and make all determinations deemed necessary or
advisable for the administration of the Plan.
 
A majority of the Committee shall constitute a quorum, and the acts of a
majority of the members present at any meeting at which a quorum is present, or
acts approved in writing by a majority of the Committee without a meeting, shall
be acts of the Committee.
 
8. Shares Subject to Plan.  Subject to adjustment by the operation of Section 4
hereof, the maximum number of Shares with respect to which Awards may be made
under the Plan is 4% of the total Shares sold in the Bank’s conversion to stock
form, subject to the Bank’s capital level meeting OTS regulatory requirements at
the time of submission to stockholders. The shares with respect to which Awards
may be made under the Plan may be either authorized and unissued shares or
issued shares heretofore or hereafter reacquired and held as treasury shares. An
Award shall not be considered to have been made under the Plan with respect to
Restricted Stock which is forfeited and new Awards may be granted under the Plan
with respect to the number of Shares as to which such forfeiture has occurred.
 
9. Employee Rights Under the Plan.  No director, officer or employee shall have
a right to be selected as a Participant nor, having been so selected, to be
selected again as a
 

4

--------------------------------------------------------------------------------



Participant and no director, officer, employee or other person shall have any
claim or right to be granted an Award under the Plan or under any other
incentive or similar plan of the Corporation or any Affiliate. Neither the Plan
nor any action taken thereunder shall be construed as giving any employee any
right to be retained in the employ of the Corporation, the Bank or any
Affiliate.
 
10. Withholding Tax.  Upon the termination of the Restricted Period with respect
to any shares of Restricted Stock (or at any such earlier time, if any, that an
election is made by the Participant under Section 83(b) of the Code, or any
successor provision thereto, to include the value of such shares in taxable
income), the Corporation may withhold from any payment or distribution made
under this Plan sufficient Shares or may withhold or cause to be paid by the
Participant sufficient cash to cover any applicable withholding and employment
taxes. The Corporation shall have the right to deduct from all dividends paid
with respect to shares of Restricted Stock the amount of any taxes which the
Corporation is required to withhold with respect to such dividend payments. No
discretion or choice shall be conferred upon any Participant with respect to the
form, timing or method of any such tax withholding.
 
11. Amendment or Termination.  The Board of Directors of the Corporation may
amend, suspend or terminate the Plan or any portion thereof at any time, subject
to Office of Thrift Supervision Regulations, provided, however, that no such
amendment, suspension or termination shall impair the rights of any Participant,
without his consent, in any Award theretofore made pursuant to the Plan.
 
12. Term of Plan.  The Plan shall become effective upon its ratification by
stockholders of the Corporation, following completion of the Bank’s conversion
to stock form. It shall continue in effect for a term of ten years unless sooner
terminated under Section 11 hereof.
 
13. Initial Grants.  By, and simultaneously with, the ratification of this Plan
by the stockholders of the Corporation, each member of the Board of Directors of
the Corporation and each Director Emeritus of the Bank at the time of
stockholder ratification, who is not a full-time Employee, is hereby granted an
Award equal to 1,544 shares. Each such Award shall be evidenced by a Restricted
Stock Agreement in a form approved by the Committee administering such plan and
shall be subject in all respects to the terms and conditions of this Plan, which
are controlling. Each of the Awards granted in this Section 13, shall vest in
five equal annual installments, with the first installment vesting on the
one-year anniversary of the date of grant. Awards granted pursuant to this
Section 13 are subject to the conditions of the Plan, including the requirement
that the Director maintain Continuous Service with the Bank from the date of
grant, provided that no Awards shall be earned in any fiscal year in which the
Bank fails to meet all of its fully phased-in capital requirements.
 
 
 
 
5
 